[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This case is a petition for arbitration wherein plaintiff "claim[ed] an order directing the defendant to proceed with arbitration in compliance with the terms of the policies." Complaint, p. 3. It was brought pursuant to Connecticut General Statutes 52-410.
The relief requested was granted on September 8, 1992.
This case is over.
This action to compel arbitration is not a vehicle for the court to monitor and act as a super-referee of the arbitration proceedings.
The court therefore takes no action on the Motion for Information.
PARKER, J.
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.] CT Page 172